DETAILED ACTION
	This non-final rejection is responsive to communication filed February 26, 2021.  Claims 1-20 are pending in this application and being examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 and July 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of copending Application No. 17/187,300 (reference application). Although the claims at issue are not identical, they are not patentably claim 1 of the copending application teaches all of the limitations of claim 10 of the present application, with the exception of a data warehousing system.  Claim 1 of the copending application recites a requesting entity instead.  It is obvious that a requesting entity may be a data warehousing system, which is substantiated by claim 5 which recites that the requesting entity is a data warehousing system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 9753935 B1) (‘Tobin’) in view of Sarkar et al. (US 20180276256 A1) (‘Sarkar’).

With respect to claim 1, Tobin teaches a method, comprising: 
providing a data lake service that maintains, for a first organization, a time-series data lake storing a time-series representation of backup data from a plurality of data sources associated with the first organization (Fig. 1A, col. 7 line 60 – col. 8 line 36; col. 11 lines 50-52); 
snapshot of time-series data), of a first data source, that was generated at a first point in time (col. 17 lines 23-31; col. 21 lines 11-13 and 23-32);  
creating a first logical backup of the first data source using the first backup image (col. 17 lines 23-31; col. 21 lines 11-13 and 23-32); 
storing the first logical backup, and corresponding metadata (Fig. 4B, col. 17 lines 36-44; col. 19 lines 56-58), in the time-series data lake as part of the backup data (col. 7 lines 51-58; col. 17 lines 23-31; col. 21 lines 11-13 and 23-32; col. 22 lines 1-10); 
receiving, from a data warehousing system, a first query specifying a particular data view of the backup data associated with the first organization (col. 14 lines 32-40 and col. 23 lines 4-6); 
in response to the first query, retrieving the particular data view from the time-series data lake (col. 14 lines 41-46 and col. 23 lines 11-14); and 
providing the particular data view to the data warehousing system (Figs. 3A-3B; col. 14 lines 49-59 and col. 23 lines 23-26; col. 15 lines 45-51).

Tobin does not explicitly teach a cloud-based service.
Sarkar teaches a cloud-based service providing a data lake service that maintains backup data from a plurality of sources (paragraphs 15, 31-32, 36, 46, and 211); and also teaches the cloud-based service servicing a data warehousing system (paragraphs 34, 38, and 211).


With respect to claim 2, Tobin in view of Sarkar teaches wherein the particular data view includes first data that was extracted from the first logical backup of the first data source, and wherein the particular data view does not include all of the data from the first logical backup of the first data source (receiving a request having time range or start/end time) (Tobin, col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claims 3 and 12, Tobin in view of Sarkar teaches wherein the time-series representation of the backup data includes metadata associated with the backup data, wherein, for a given data element of the backup data in the time-series data lake, the metadata indicates: 
a particular one of the plurality of data sources from which the given data element of the backup data originated (Sarkar, paragraph 65); and 

wherein the retrieving the particular data view includes parsing the metadata associated with the backup data based on one or more search criteria included in the first query (Tobin, col. 14 lines 41-46 and col. 23 lines 11-14; Sarkar, paragraphs 82, 100, 193-194).

With respect to claim 4, Tobin in view of Sarkar teaches wherein the plurality of data sources includes a subset of two or more data sources, wherein the particular data view includes data from each of the subset of two or more data sources associated with the first organization (Tobin, col. 4 lines 16-22; col. 8 lines 34-36).

With respect to claim 5, Tobin in view of Sarkar teaches wherein the plurality of data sources includes a subset of two or more data sources, wherein the particular data view includes data from each of the subset of two or more data sources from a particular time period specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claim 6, Tobin in view of Sarkar teaches wherein the particular data view includes data from each of the plurality of data sources from a particular point in time specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 145).



With respect to claim 8, Tobin in view of Sarkar teaches wherein the particular data view includes data from a particular data source, of the plurality of data sources, from a particular time period specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claim 9, Tobin in view of Sarkar teaches wherein the particular data view includes data from a particular data source, of the plurality of data sources, from a particular point in time specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; col. 14 lines 32-40 and col. 23 lines 4-6; Sarkar, paragraph 145).

With respect to claim 10, Tobin teaches a non-transitory, computer-readable medium having program instructions stored thereon that are executable by one or more computer systems to perform operations comprising:
providing a data lake service that maintains data for a plurality of organizations, wherein, for a first one of the plurality of organizations, the data lake service maintains a time-series data lake that stores a time-series representation of backup data from a plurality of data sources associated with the first organization (Fig. 1A, col. 7 line 60 – col. 8 line 36; col. 11 lines 50-52); 

retrieving the particular data view from the time-series data lake based on the first query (col. 14 lines 41-46 and col. 23 lines 11-14); and 
providing the particular data view to the data warehousing system (Figs. 3A-3B; col. 14 lines 49-59 and col. 23 lines 23-26; col. 15 lines 45-51).

Tobin does not explicitly teach a cloud-based service.
Sarkar teaches a cloud-based service providing a data lake service that maintains backup data from a plurality of sources (paragraphs 15, 31-32, 36, 46, and 211); and also teaches the cloud-based service servicing a data warehousing system (paragraphs 34, 38, and 211).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Tobin to be implemented by a cloud-based service to enable on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the internet or other network to multiple customers (Sarkar, paragraph 32).  The modification would have been obvious because Tobin teaches that data sources and the time-series data store communicate via the Internet, and thus hosting the service via the cloud would be an obvious addition to allow Tobin the ability to service more customers.
	With respect to claim 11, Tobin in view of Sarkar teaches wherein the particular data receiving a request having time range or start/end time) (Tobin, col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claim 13, Tobin in view of Sarkar teaches wherein the particular data view includes a subset of data from a particular data source, of the plurality of data sources, across an entirety of the time-series (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 143).

With respect to claim 14, Tobin teaches a method, comprising: 
receiving backup data associated with an organization during one or more backup operations (col. 11 lines 50-52), wherein the backup data includes: a
 first physical backup, corresponding to a first data source, generated at a first point in time (col. 5 lines 49-50; col. 8 lines 7-10 and lines 34-36; col. 14 lines 25-30; col. 21 lines 10-13); and 
a second physical backup, corresponding to a second data source, generated at a second point in time, wherein the second data source is isolated from the first data source (col. 5 lines 49-50; col. 8 lines 7-10 and lines 34-36; col. 14 lines 25-30; col. 21 lines 10-13); 
converting the backup data from one or more physical backup formats, associated with the first and second data sources, into logical backup data (col. 7 lines 51-58; col. 17 lines 23-31; col. 21 lines 11-13 and 23-32); 

receiving, from a data warehousing system, a request for a particular data view of the backup data associated with the organization (col. 14 lines 32-40 and col. 23 lines 4-6); 
retrieving the particular data view from the time-series data lake (col. 14 lines 41-46 and col. 23 lines 11-14); and 
providing the particular data view to the data warehousing system (Figs. 3A-3B; col. 14 lines 49-59 and col. 23 lines 23-26; col. 15 lines 45-51).

Tobin does not explicitly teach a cloud-based service, and although it is obvious that the various sources in Tobin may be isolates, Tobin does not explicitly show this.
Sarkar teaches a cloud-based service providing a data lake service that maintains backup data from a plurality of sources (paragraphs 15, 31-32, 36, 46, and 211); 
the cloud-based service servicing a data warehousing system (paragraphs 34, 38, and 211); and
a second source being isolated from the first data source (paragraphs 31 and 34-36).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Tobin to be implemented by a cloud-based service to enable on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the 

With respect to claim 15, Tobin in view of Sarkar teaches wherein the particular data view includes a subset of data from the first source from a particular time period specified in the request (Tobin, col. 4 lines 16-22; col. 8 lines 34-36).

With respect to claim 16, Tobin in view of Sarkar teaches wherein the particular data view includes a subset of data from the first source from a particular point in time specified in the request (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 145).

With respect to claim 17, Tobin in view of Sarkar teaches wherein the particular data view includes a union of a first subset of data, from the first source, and a second subset of data from the second data source (Tobin, col. 4 lines 15-30; col. 12 lines 17-20).

With respect to claim 18, Tobin in view of Sarkar teaches wherein the particular data view includes a union of a first subset of data, from the first data source from a particular point in time, and a second subset of data from the second data source from the particular point in time (Tobin, col. 4 lines 15-30; col. 12 lines 17-20; col. 6 lines 9-17; Sarkar, paragraph 145).

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin in view of Sarkar as applied to claims 1-19 above, and further in view of Pandis et al. (US 11074261 B1) (‘Pandis’).

With respect to claim 20, Tobin in view of Sarkar teaches a first query.
Tobin in view of Sarkar does not explicitly teach wherein the request includes a first query specified, by the data warehousing system, using the Open Database Connectivity ("ODBC") protocol.
Pandis teaches wherein the request includes a first query specified, by the data warehousing system, using the Open Database Connectivity ("ODBC") protocol (col. 6 lines 14-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the query of Tobin to be executed using ODBC to enable querying of external applications, thereby ensuring efficient query execution that incorporates external applications.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/            Primary Examiner, Art Unit 2167                                                                                                                                                                                            	March 12, 2022